In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated August 24, 1999, which granted the motion of the defendants Syosset High School, Syosset Central School District, and Jorge Schneider for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured in a school hallway during an altercation with a fellow student. The plaintiff commenced this action against, among others, the respondents, claiming that they were liable for his injuries as a result of their negligent supervision. The respondents moved for summary judgment dismissing the complaint insofar as asserted against them. The Supreme Court granted the motion, and we affirm.
The respondents proffered unrebutted evidence that the plaintiff and his fellow student were acquainted for several years before the altercation, and had not previously had a verbal or physical dispute with each other or with any other student. Further, the altercation, which was brief and unanticipated, occurred spontaneously during a chance meeting between classes. Thus, the respondents demonstrated a prima facie entitlement to judgment dismissing the complaint insofar *357as asserted against them as a matter of law (see, Mirand v City of New York, 84 NY2d 44; Kennedy v Seaford Union Free School Dist. No. 6, 250 AD2d 574; Danna v Sewanhaka Cent. High School Dist., 242 AD2d 361). The plaintiff failed to raise a triable issue of fact in opposition. Therefore, the Supreme Court properly granted the motion. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.